     Case 4:20-mc-80081-DMR Document 8-1 Filed 05/14/20 Page 1 of 2



 1   WILLKIE FARR & GALLAGHER LLP
     BENEDICT Y. HUR - #224018
 2   bhur@willkie.com
     One Front Street, 34th Floor
 3   San Francisco, CA 94111
     Telephone:    415 858 7400
 4   Facsimile:    415 858 7599

 5   WILLKIE FARR & GALLAGHER LLP
     SAMUEL HALL (appearing pro hac vice)
 6   shall@willkie.com
     1875 K Street, NW
 7   Washington, DC 20006
     Telephone:     202 303 1443
 8   Facsimile:     202 303 2442

 9   Attorneys for Plaintiff AARON RICH.

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                     OAKLAND DIVISION

13   In the Matter of a Subpoena to Non-Party     Case No. 4:20-mc-80081-DMR
     Twitter, Inc.
14                                                (D.C. Case No. 1:18-cv-00681-RJL)
     AARON RICH
15                                                DECLARATION OF SAMUEL HALL IN
                   Plaintiff,                     SUPPORT OF MOTION TO SEAL
16
            v.                                    Date:      June 4, 2020
17                                                Time:      9:00 a.m.
     EDWARD BUTOWSKY, MATTHEW                     Dept:
18   COUCH, AMERICA FIRST MEDIA, and              Judge:     Magistrate Judge Donna M. Ryu
     THE WASHINGTON TIMES,
19
                   Defendants.
20

21

22

23

24

25

26

27

28


                  DECLARATION OF SAMUEL HALL IN SUPPORT OF MOTION TO SEAL
                                Case No. 4:20-mc-80081-DMR
      Case 4:20-mc-80081-DMR Document 8-1 Filed 05/14/20 Page 2 of 2



 1          I, Samuel Hall, declare and certify:

 2          (1)      I am counsel for Plaintiff Aaron Rich (“Plaintiff”) in the underlying action Rich v.

 3   Butowsky et al, Civil Action No. 1:18-cv-00681-RJL (D.D.C.) (the “D.C. Litigation”). This

 4   declaration is based on my personal knowledge and upon information provided to me in my official

 5   capacity.

 6          (2)      Exhibits 1 and 2 of Plaintiff’s Opposition to Twitter Inc.’s Motion to Quash or

 7   Modify Subpoena (“Opposition”), are true and correct copies of documents produced in Rich v.

 8   Butowsky et al, Civil Action No. 1:18-cv-00681-RJL (D.D.C.) by Defendant Edward Butowsky,

 9   bearing Bates stamps BUTOWSKY0000608 and BUTOWSKY0000002, respectively. These

10   documents were designated as “Highly Confidential Information – Attorneys’ Eyes Only” by

11   Defendant Butowsky under the protective order entered into in the D.C. Litigation. See D.C.

12   Litigation (Dkt. 29).

13          (3)      The redacted portions of the Opposition quote, or derive information from, Exhibits

14   1 and 2 of the Opposition and are therefore also designated as “Highly Confidential Information –

15   Attorneys’ Eyes Only” by Defendant Butowsky under the protective order entered into in the D.C.

16   Litigation. See D.C. Litigation (Dkt. 29).

17                I declare under penalty of perjury that the foregoing is true and correct.

18                Executed this 14th day of May, 2020, in Washington D.C.

19
                                                        By:    /s/Samuel Hall
20
                                                               SAMUEL HALL
21
     I attest that concurrence in the filing of this document has been obtained from the signatory who
22
     is listed on the signature page.
23

24                                                      By:    /s/Benedict Y. Hur
25                                                             BENEDICT Y. HUR
26

27

28
                                                        1
                         DECLARATION OF SAMUEL HALL IN SUPPORT OF OPPOSITION
                                     Case No. 4:20-mc-80081-DMR
